IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

HENRY MYLES,                         NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-0646

WARDEN SLOAN CENTURY
CORR INST,

      Appellee.

_____________________________/

Opinion filed September 15, 2016.

An appeal from an order of the Circuit Court for Leon County.
James C. Hankinson, Judge.

Henry Myles, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Kenneth S. Steely, General Counsel,
Florida Department of Corrections, Tallahassee, for Appellee.




PER CURIAM.

      DISMISSED. See Sprint v. Parole Comm’n, 933 So. 2d 1218 (Fla. 1st DCA
2006).

LEWIS, WETHERELL, and JAY, JJ., CONCUR.